This application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIM SET 1 
Filing date: 12/11/2019.
Claims 1-21 are examined.  

DOUBLE PATENTING
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over the claims of US. Co-pending Patent application US Serial No. 16/615679. 
	Compliance checking (here) is obvious, given identifying abusive content (there 16/615679).

CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-21 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within one of the four 101 statutory categories. 
Step 2a
Given the 7 January 2019 Patent Eligibility Guidance (PEG), the claims set forth Organizing Human Activity 

	Claims 1, 19, 20-21 are similar.
Claim 1

1. A [ computer-implemented ] method for compliance checking content items, the method comprising:
[Wingdings font/0xA2] receiving, at a [ server  that includes a hardware processor ] from a [ user device ] associated with a user, a request to provide a branded content item on a media content platform
[Wingdings font/0xA2] in response to receiving the request, generating [ , using the hardware processor, ] a transcript of a speech portion of the branded content item
[Wingdings font/0xA2] generating a plurality of candidate word sequences based on the transcript
[Wingdings font/0xA2] selecting , using the hardware processor, a candidate word sequence from the plurality of candidate word sequences based on a similarity that is determined by comparing each of the plurality of candidate word sequences with each of a plurality of target word sequences
[Wingdings font/0xA2] in response to selecting the candidate word sequence, applying [ , using the hardware processor, a  natural language processing ] model to the selected candidate word sequence to determine whether the selected candidate word sequence contains a first disclosure statement in accordance with one or more disclosure requirements and applying [ , using the hardware processor, the natural language processing ] model to a content description associated with the branded content item to determine whether the content description contains a second disclosure statement in accordance with the one or more disclosure requirements
[Wingdings font/0xA2] associating the branded content item with a compliance indicator that indicates the branded content item is compliant with the one or more disclosure requirements in response to the [ natural language processing ] model indicating that the selected candidate word sequence contains the first disclosure statement and in response to the [ natural language processing ] model indicating that the content description contains the second disclosure statement
[Wingdings font/0xA2] automatically causing the branded content to be published on the media content platform based on the compliance indicator indicating that the branded content item is compliant with the one or more disclosure requirements
[Generic element]
+
Certain Methods Of Organizing Human Behavior 


It could be done with without a computer -- with pencil, paper. 
Even Applicant says so (Specification ¶ 4, effort saved by computer implementing manual process ¶ 4-5, 8).
The independent claims implement the abstract idea by generic computer, generic storage, generic storage, processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Intellectual Ventures I LLC v Symantec (CAFC 206).  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
The dependent claims 2-18 do not add significantly more than the idea itself nor integrate the idea into a practical application. Instead, they spell out the steps of changing data from one type into another for a computer for comparing data to other data for determining compliance by comparison with respect to threshold of similarity/risk/confidence, suggesting edits to pass compliance.

Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The additional elements (computer implemented, memory, hardware processor, computer executable instructions, computer readable medium, user device, NLP model) alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
NLP model for compliance well-understood routine and conventional 
US 20200082808 ¶ 56 71
US 20210134279 ¶ 44
US 20060100856 ¶ 59
US 20130151238  ¶ 57
US 20200364408 ¶ 77 84
US 20200401659  ¶ 50 

Automatic … publishing is extra-solution activity. MPEP 2106.05
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. Wiley Encyclopedia of Computer Science and Engineering (2009) is a general technical reference with these generic elements, which was already provided to Applicant. The reference is the kind a person of ordinary skill in the art would have “hanging on their wall“, e.g. as a pdf shortcut or icon on wall paper of one’s computer. Display (publish) is mentioned 427 times includes display (Wiley p.2261), memory at p. 2263 (mentioned 1700+times in Wiley), database, server p.125, server 610 times (at least e.g. p.1982), processor 639 times (e.g. p. 1242-1243), database 1728 times (e.g. p.1253), storage medium (e.g. p.131), computer (3553 times, e.g. p.283), network (at least p.1700-1707), interface for signaling (770 times at least p.1700-1707). The final step is extra-solution activity (automatic publish in Wiley).  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem, not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 

            		                        CLAIM REJECTIONS - 35 USC § 112, b
The following is a quotation of 35 U.S.C. 112, b:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 7 8 (and dependents): rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The same conditions which are compliant in claim 1 are non-compliant in claims 7, 8. 
Claim 20-21 not clear. 
Claim 20 is gone, absent from the amended claims filed 7/7/22.  
Claim 20 is not canceled from the amended claims filed 7/7/22.  
Claim 21 is not listed as new in the amended claims filed 7/7/22. Is 21 an amended or new? 
The claims are ambiguous. Appropriate correction is required.

CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

MPEP 2123: 	“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”

Claims 1-5, 7-17, 19-20 rejected under 35 USC 103 over Cohen US 20080313233 in view of Danieli US 20060095262 in view of Sheth US 20200387937 in view of Mallenahally US 20210134279
CLAIM 1 19 20 

		
CLAIM 1 19 20
compliance checking content items, the method comprising:
Cohen (title Audio Substitution) Fig 1, 17-18, 21-23 56 68 89 90 97 content in media is checked for compliance and if not compliant is subject to edit, add, subtract, delete, modify. 
Capture or recognize original version of content (Fig 18) determine noncompliance (with respect to criteria or restrictions e.g. Fig 3-12, 14-15) then substitute, alter, modify content Fig 68 56 89
[Wingdings font/0xA2] receiving, at a server that includes a hardware processor from a user device associated with a user, a request to provide a branded content item on a media content platform
Cohen Fig 1 -2 media received with request to publish item which is restricted Fig 3, 21-23 source material including restricted by brand trademark copyright logo trade dress or some other restriction
[Wingdings font/0xA2] in response to receiving the request, generating , using the hardware processor,  (Cohen processor at least Fig 19, Danieli ¶ 13 processor, Fig 1, Sheth processor Fig 15 and corresponding text ¶ 58-65) a transcript of a speech portion of the branded content item
Cohen at least Fig 21 56 capture or recognize part of the candidate media asset (e.g. text from (Fig 1) candidate media asset ¶ 95 124). 
Capture or recognize original version of content (Fig 18) determine noncompliance (with respect to criteria or restrictions e.g. Fig 3-12, 14-15) then substitute, alter, modify content Fig 68 56 89
Brand = Western Union, Barnum&Bailey Circus, Union Pacific, Ford Motor Fig 24
Brand = HP, Dell, AT&T, Marriott, Hilton, Nokia, Sony, Microsoft Fig 21-24

[Wingdings font/0xA2] selecting , using the hardware processor, a candidate word sequence from the plurality of candidate word sequences based on a similarity that is determined by comparing each of the plurality of candidate word sequences with each of a plurality of target word sequences
Cohen at least Fig 49 and corresponding text, candidate content compared to target content for possible alteration, substitution with message compliant with brand, trademark, logo primary authorization (Fig 36) and secondary authorization (Fig 37)
Broadest reasonable interpretation of word sequence is data or content

Cohen Fig 1, 17-18, 21-23 56 68 89 90 97 content in media is checked for compliance and if not compliant is subject to edit, add, subtract, delete, modify

[Wingdings font/0xA2] in response to selecting the candidate word sequence, applying , using the hardware processor, a natural language processing model to the selected candidate word sequence to determine whether the selected candidate word sequence contains a first disclosure statement in accordance with one or more disclosure requirements and applying , using the hardware processor, the natural language processing model to a content description associated with the branded content item to determine whether the content description contains a second disclosure statement in accordance with the one or more disclosure requirements
Cohen at least Fig 49 candidate content compared to target content for possible alteration, substitution with message compliant with brand, trademark, logo primary authorization (Fig 36) and secondary authorization (Fig 37)

Cohen Fig 1, 17-18, 21-23 56 68 89 90 97 content in media is checked for compliance and if not compliant is subject to edit, add, subtract, delete, modify

[Wingdings font/0xA2] associating the branded content item with a compliance indicator that indicates the branded content item is compliant with the one or more disclosure requirements in response to the natural language processing model indicating that the selected candidate word sequence contains the first disclosure statement and in response to the natural language processing model indicating that the content description contains the second disclosure statement Cohen at least ¶ 402 express compliance with first (Cohen at least Fig 36) and second (Cohen at least Fig 37) disclosure requirements (such as those involving  brand and trademark (Cohen at least Fig 1, 17-18, 21-23 25 56 68 89 90 97 and ¶ 213 237 248 -343)

    PNG
    media_image1.png
    641
    849
    media_image1.png
    Greyscale

NOT EXPLICIT in Cohen
[Wingdings font/0xA2] generating a plurality of candidate word sequences based on the transcript
NOT EXPLICIT in Cohen is exact term transcript of a speech portion but see
Danieli at least Fig 2, 5A ¶ 38 best candidate based on score above threshold, ¶ 43 most likely sequence of words based on probabilities, ¶ 44
NOT EXPLICIT in Cohen is comparing candidate and target word sequences but see 
Danieli at least Fig 5A, 6-8

In both Cohen and Danieli, there’s an input content checked for compliance with a requirement (content should have X or should not have X). It would have been obvious to combine Cohen with Danieli, Combining Prior Art Elements According To Known Methods To Yield Predictable Results, generating candidate word sequences based on transcript. 

    PNG
    media_image2.png
    459
    574
    media_image2.png
    Greyscale

NOT EXPLICIT in Cohen is the term compliance checking 
but Sheth (start with title “Content Compliance”) Abstract Fig 1-3 ¶ 11-13 19-34 36-45 10-56
¶ 28 produce content based on brand directive
¶ 29-31 compliance syst compare content produced to determine if contain selected brand directive

Brand directive comparable to first and second disclosure requirement
It would have been obvious to combine Cohen, Sheth. The references are analogous prior art both capturing, recognizing, detecting content and finding it to be noncompliant (Cohen at least ¶ 21-23, Sheth Abstract Fig 1-3); this is simply Combining Prior Art Elements According To Known Methods.

It would have been obvious looking at Cohen to consult the works of colleagues on the subject of capturing determining content compliance and find Sheth. It would have been obvious to combine the two since this is simply Combining Prior Art Elements According To Known Methods prompted by the advantage of yielding predictable results to make sure content complies with first, second, third, fourth, nth disclosure requirements (Sheth at least ¶ 18) of brand (Cohen e.g. Fig 21-24).

    PNG
    media_image3.png
    444
    903
    media_image3.png
    Greyscale

[Wingdings font/0xA2] automatically causing the branded content to be published on the media content platform based on the compliance indicator indicating that the branded content item is compliant with the one or more disclosure requirements
Sheth at least Fig 2 and corresponding text 

NOT EXPLICIT in Cohen is NLP
But see Mallenahally US 20210134279 at least ¶ 44, Fig 3-4
In both Cohen and Danieli, there’s an input content checked for compliance with a requirement (content should have X or should not have X). It would have been obvious to combine Cohen with Mallenahally, Combining Prior Art Elements According To Known Methods To Yield Predictable Results, processing using the old and well known NLP. 

CLAIM 2
Cohen/Danieli/Sheth/Mallenahally shows the above and claim 1, wherein the
[Wingdings font/0xA2] transcript of the speech portion of the branded content item is generated by transmitting a content identifier of the branded content item to a speech-to-text converter that converts speech in the branded content item to text in the transcript Danieli at least Fig 5A, corresponding text 

CLAIM 3
Cohen/Danieli/Sheth/Mallenahally shows the above and claim 1, wherein a
[Wingdings font/0xA2] time period of the speech portion is selected based on the one or more disclosure requirements requiring that the first disclosure statement is spoken within the time period of the branded content item 
Danieli at least Fig 5A, corresponding text determines some speech portion within time period of other speech portion for checking compliance. 

It would have been obvious to combine Cohen with Danieli, Combining Prior Art Elements According To Known Methods To Yield Predictable Results, namely time period of speech portion selected based on disclosure requirement e.g. instead of what’s in Danieli Fig 5A, simply substitute ‘hotel’ required after the word ‘Hilton’ (Cohen ¶ 213)

CLAIM 4
Cohen/Danieli/Sheth/Mallenahally shows the above and claim 1, wherein
[Wingdings font/0xA2] each of the plurality of candidate word sequences generated from the transcript is a particular length of words Danieli Fig 5A step 305 ‘that’s bullsh*t’, Fig 6 ‘please be quite sure’
also
Sheth ¶ 43 certain number of words, certain time length, etc and n-grams (particular length)  are inherent in Sheth’s word2vec as person of ordinary skill in the art knows

CLAIM 5 
Cohen/Danieli/Sheth/Mallenahally shows the above and claim 1, wherein the similarity is determined by:
[Wingdings font/0xA2] generating a plurality of candidate vectors, wherein each of the plurality of candidate word sequences is embedded into a candidate vector
[Wingdings font/0xA2]  generating a plurality of target vectors, wherein each of the plurality of target word sequences is embedded into a target vector
[Wingdings font/0xA2] comparing each of the plurality of candidate vectors with each of the plurality of target vectors determine a similarity score, wherein the candidate word sequence having a highest similarity score is selected 
Sheth at least ¶ 36 word2vec, content vector and brand directive vector compared with respect to compliance score Fig 1
also
Danieli ¶ 38

CLAIM 7
Cohen/Danieli/Sheth/Mallenahally shows the above and claim 1, wherein,
[Wingdings font/0xA2] in response to the model indicating that the selected candidate word sequence contains the first disclosure statement, the compliance indicator is modified to indicate that the branded content item is non-compliant with the one or more disclosure requirements 
Brand directives (first and second disclosure requirements) are selectable Sheth Abstract, Fig 1-3 ¶ 15-17 and levels are selectable ¶ 22 and fluid, specifiable ¶ 32 such as to allow modification (strict to less strict and vice versa). Sheth teaches compliance ‘was’ and ‘was not’ compliant suggesting modification at compliance interface (Cohen Fig 1 or Sheth Fig 1 ¶ 12). This is obvious variant MPEP 2144.

CLAIM 8
Cohen/Danieli/Sheth/Mallenahally shows the above claim 1, wherein,
[Wingdings font/0xA2] in response to the model indicating that the content description contains the second disclosure statement, the compliance indicator is modified to indicate that the branded content item is non-compliant with the one or more disclosure requirements 
Brand directives (first and second disclosure requirements) are selectable Sheth Abstract, Fig 1-3 ¶ 15-17 and levels are selectable ¶ 22 and fluid, specifiable ¶ 32 such as to allow modification (strict to less strict and vice versa). Sheth teaches compliance ‘was’ and ‘was not’ compliant suggesting modification at compliance interface (Cohen Fig 1 or Sheth Fig 1 ¶ 12). This is obvious variant MPEP 2144.

CLAIM 9
Cohen/Danieli/Sheth/Mallenahally shows the above claim 1, wherein,
[Wingdings font/0xA2] in response to determining that none of the plurality of candidate word sequences has a similarity with one of the plurality of target word sequences greater than the similarity threshold value, the compliance indicator is modified to indicate that the branded content item is non-compliant with the one or more disclosure requirements Brand directives (first and second disclosure requirements) are selectable (Sheth Abstract, Fig 1-3 ¶ 15-17) and levels are selectable Sheth ¶ 22 and fluid, specifiable Sheth ¶ 32. Sheth teaches compliance ‘was’ and ‘was not’ compliant suggesting modification at compliance interface Fig 1.
This is obvious variant MPEP 2144.04 of Sheth US 20200387937 ¶ 12

CLAIM 10
Cohen/Danieli/Sheth/Mallenahally shows the above and Cohen showsclaim 1, wherein the
[Wingdings font/0xA2] model is applied to the content description associated with the branded content item to determine whether the content description contains the second disclosure statement in accordance with the one or more disclosure requirements in response to an output of the model determining that the selected candidate word sequence is likely to contain the first disclosure statement in accordance with the one or more disclosure requirements Cohen (abstract, Fig 1 and Fig 36-37 primary authorization and secondary authorization ¶ 180) yields the predictable result of determining first disclosure then second disclosure.

CLAIM 11
Cohen/Danieli/Sheth/Mallenahally shows the aboveclaim 1, wherein
[Wingdings font/0xA2] the compliance indicator is set to indicate that the branded content item is compliant with the one or more disclosure requirements in response to determining that an output of the model is greater than a threshold compliance value. 
Sheth at least  ¶ 25-32 Fig 1-3
CLAIM 12
Cohen/Danieli/Sheth/Mallenahally shows the aboveclaim 1, further comprising
[Wingdings font/0xA2] transmitting the branded content item and the compliance indicator to a reviewing user prior to providing the branded content item on the media content platform Sheth at least  ¶ 26 submit to brand for approval Fig 1-3

CLAIM 13
Cohen/Danieli/Sheth/Mallenahally shows the aboveclaim 12, further comprising
[Wingdings font/0xA2] determining whether to transmit the branded content item and the compliance indicator to the reviewing user based on a risk tolerance associated with the branded content item Sheth at least  ¶ 26 After reaching acceptable compliance threshold, submit to brand for approval Fig 1-3

CLAIM 14
Cohen/Danieli/Sheth/Mallenahally shows the aboveclaim 12, further comprising
[Wingdings font/0xA2] determining whether to transmit the branded content item and the compliance indicator to the reviewing user based on a confidence value associated with the compliance indicator. 
Sheth at least  ¶ 22 ¶ 49 resonance level Fig 1-3
CLAIM 15
Cohen/Danieli/Sheth/Mallenahally shows the aboveclaim 1, further comprising
[Wingdings font/0xA2] allowing the branded content item to be published on the media content platform based on the compliance indicator indicating that the branded content item is compliant with the one or more disclosure requirements Sheth at least  Fig 1-3
¶ 28 produce content based on brand directive
¶ 29-31 compliance system compare content produced to determine if contains selected brand directives and publish if compliant

CLAIM 16
Cohen/Danieli/Sheth/Mallenahally shows the aboveclaim 1, further comprising
[Wingdings font/0xA2] inhibiting the branded content item from being published on the media content platform based on the compliance indicator indicating that the branded content item is non-compliant with the one or more disclosure requirements 
Sheth at least  Fig 1-3
¶ 28 produce content based on brand directive
¶ 29-31 compliance system compare content produced to determine if contains selected brand directives and publish if compliant
¶ 32 if not compliant, not pubish
CLAIM 17
Cohen/Danieli/Sheth/Mallenahally shows the aboveclaim 1, further comprising
[Wingdings font/0xA2] transmitting a notification to the user of the user device that recommends modifications to the branded content item based on the compliance indicator indicating that the branded content item is non-compliant with the one or more disclosure requirements 
Sheth at least  Fig 1-3
¶ 28 produce content based on brand directive
¶ 29-31 compliance system compare content produced to determine if contains selected brand directives and publish if compliant
¶ 32 if not compliant, not publish and notify user ¶ 49

Claim 6 rejected under 35 USC 103 as being unpatentable over Cohen/Danieli/Sheth/Mallenahally in view of Jalammar (NPL)


CLAIM 6 
Cohen/Danieli/Sheth shows the above 
NOT EXPLICIT in Cohenclaim 5, wherein the
[Wingdings font/0xA2] similarity score is determined by calculating cosine similarity between each of the plurality of candidate vectors and each of the plurality of target vectors 
Jalammar’s Illustrated Word2Vec at least p.3-4 
NPL:
 https://jalammar.github.io/illustrated-word2vec/ 
https://web.archive.org/web/20190327053051/https://jalammar.github.io/illustrated-word2vec/
(March 2109)

It would have been obvious to combine Jalammar and Sheth. Sheth already teaches wordvec2. Given Sheth teaches using word2vec it would have been obvious to look for the works of colleagues on this subject and find word2vec compares or determines similarity using cosine similarity. In fact,  Jalammar simply states what person of ordinary skill in the art knows is inherent in word2vec, already cited by Sheth ¶ 36, and Jalammar is cited instead of simply taking Official Notice.

It would have been obvious to combine Jalammar and Cohen. 
Cohen (title Audio Substitution) Fig 1, 17-18, 21-23 56 68 89 90 97 content in media is checked for compliance and if not compliant is subject to edit, add, subtract, delete, modify. 
Capture or recognize original version of content (Fig 18) determine noncompliance (with respect to criteria or restrictions e.g. Fig 3-12, 14-15) then substitute, alter, modify content Fig 68 56 89.
It would have been obvious looking at Cohen’s teaching of content recognition and determining compliance or similarity to see who others determine similarity and find Jalammar and combine the two. Cohen is an old base case teaching ready for improvement and Jalammar’s word2vec is applicable to this base case with predictable results of determining compliance with cosine similarity.

Claim 18 rejected under 35 USC 103 as being unpatentable over Cohen/Danieli/Sheth/Mallenahally in view of Nelson US 20190273767

CLAIM 18
Cohen/Danieli/Sheth shows the above and 
NOT EXPLICIT in Cohen isclaim 1, further comprising
[Wingdings font/0xA2] determining that the speech portion of the branded content item is in a first language, wherein the speech portion is translated from the first language to a second language prior to generating the transcript of the speech portion of the branded content item
Nelson at least ¶ 6, 238
It would have been obvious looking at Cohen to consult the works of colleagues on the subject of capturing determining content compliance and find Nelson. It would have been obvious to combine the two since this is simply Combining Prior Art Elements According To Known Methods to yield predictable results, namely determining if content language complies with first language requirement and if not translate second language.

REMARKS
Applicant’s amendment and remarks are fully considered but they are not persuasive.
 
101
The claims are directed to Certain Methods of ORGANIZING HUMAN ACTIVITY.  
It could be done with without a computer -- with pencil, paper. 
Even Applicant says so (Specification ¶ 4, effort saved by computer implementing manual process ¶ 4-5, 8).
The independent claims implement the abstract idea by generic computer, generic storage, generic storage, processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Intellectual Ventures I LLC v Symantec (CAFC 206).  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.

103
Applicant argument beginning last ¶ p.12 remarks is only directed against Cohen but that is not the rejection. 

Cohen Sheth Danieli shows
selecting , using the hardware processor, a candidate word sequence from the plurality of candidate word sequences based on a similarity that is determined by comparing each of the plurality of candidate word sequences with each of a plurality of target word sequences
Applicant argument first ¶ p.13 directed only against Cohen but that is not the rejection which is actually based on Cohen Sheth Danieli. The issue seems to be that applicant is paying attention only to Cohen not the combination. Broadest reasonable interpretation of word is content or data. The Cohen Sheth Danieli combination shows the concept claimed, not necessarily the exact precise words. For example, Cohen modifying based on evaluating against is akin to selecting based on comparison. See also Danieli, e.g. Fig 5, Abstract

DOUBLE PATENTING held in abeyance

Conclusion
Pertinent prior art cited but not relied upon for

 cosine similarity  		US 10129705

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681